UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                          NO . 00-2015

                                SALAHUDIN MAJEED , APPELLANT ,

                                                V.


                                   ANTHONY J. PRINCIPI,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


(Argued June 5, 2002                                                Decided     October 28, 2002)



       John E. Howell, of Washington, D.C., for the appellant.

       Darryl A. Joe, of Washington, D.C., with whom Tim S. McClain, General Counsel; Ron
Garvin, Assistant General Counsel; and R. Randall Campbell, Principal Deputy Assistant General
Counsel, all of Washington, D.C., were on the pleadings, for the appellee.

       Before KRAMER, Chief Judge, and FARLEY and STEINBERG, Judges.

       STEINBERG, Judge, filed the opinion of the Court. KRAMER, Chief Judge, filed a
concurring opinion.

       STEINBERG, Judge: The appellant, Salahudin Majeed, through counsel, seeks review of
an August 14, 2000, decision of the Board of Veterans' Appeals (Board or BVA) that determined
that, of the $30,049.92 special separation bonus (SSB) paid to him by the U.S. Army, $24,039.94
was the proper amount to be recouped from Department of Veterans Affairs (VA) disability
compensation. Record (R.) at 4, 7. The appellant filed a brief and a reply brief, and the Secretary
filed a brief. Oral argument was held on June 5, 2002. On June 6, 2002, the Court ordered the
Secretary to file a memorandum notifying the Court of the status of the appellant's then-pending
request for a waiver of the amount that, according to VA, he owed to VA as an overpayment of his
disability compensation. In response to the Court's order, the Secretary filed a June 20, 2002,
response indicating that the appellant's waiver request had been denied on June 18, 2002. On
October 3, 2002, the appellant submitted a notice of supplemental authority regarding a regulatory
amendment. The Court has jurisdiction over this case under 38 U.S.C. §§ 7252(a) and 7266(a). For
the reasons set forth below, the Court will vacate the Board decision on appeal and remand the
matter for readjudication.


                                      I. Relevant Background
       The veteran served on active duty in the U.S. Army from December 1981 to September 1992.
R. at 10. Upon separation from service, he received an SSB in the amount of $30,058.67
[hereinafter referred to as $30,000]. (We note that there are minor discrepancies in figures set forth
at various points in the record on appeal (ROA). See, e.g., R. at 10 (describing SSB amount as
"$30,058.67"), 26 (same), 112 (describing SSB amount as "$30,284.68"), 123 (same), 341
(describing SSB amount as "$30,049.92"), 392 (same). Because our disposition, set forth below,
is not predicated on the precise amounts involved here, rounded figures will be used in order to
simplify the ensuing discussion. The Court notes that this rounding is intended to improve
readability only and not to serve as a recalculation of any amount.) Several readjustments, totaling
$9,529.54 [hereinafter referred to as $9,500], were made to the SSB amount, apparently reflecting
recoupment by the U.S. Army of an amount sufficient to satisfy obligations, primarily repayment of
a reenlistment bonus for which the veteran had not met his full contractual service obligation, that
the veteran owed to the U.S. Army. R. at 60. He thereafter served on active duty for training from
February through July 1993. R. at 11.
       In August 1994, the VA Regional Office (RO) in Atlanta, Georgia, granted the veteran VA
service connection for several disabilities, for which he was assigned a combined disability rating
of 40%. R. at 18. That VARO informed him that his benefits would be withheld until all of the
$30,000 SSB had been recouped. R. at 26. He appealed to the Board the issue of recoupment (R.
at 29), and in January 1997 his representative filed with the Board a pleading arguing that the veteran
"should receive his service[-]connected disability compensation without recoupment of his
separation pay." R. at 38. In February 1997, the Board remanded the veteran's claim to the RO to
clarify several matters and then to "readjudicate the veteran's claim that his VA disability
compensation is not subject to recoupment of separation pay". R. at 46. After the RO adjudicated


                                                  2
the other issues on remand (and apparently did not readjudicate the issue of recoupment, see R. at 68,
78), the veteran filed a Notice of Disagreement (NOD) as to that RO decision (R. at 81). It appears
that he argued that, because the $9,500 had been deducted from his SSB, he received only
$20,755.14 [hereinafter referred to as $20,750] before taxes and that that amount was the proper
amount subject to recoupment. Ibid; compare R. at 97 ("[y]ou should have only been recouping
$20,[750]") with R. at 81 ("[y]ou should only be collecting separation pay balance of $16,000").
       An April 1998 "Report of Contact" seems to indicate that an employee at the Winston-Salem,
North Carolina, RO contacted VA's Central Office to request clarification of the amount of SSB to
be recouped in the veteran's case. R. at 106. According to an April 1998 Supplemental Statement
of the Case (SSOC), "[i]t was determined that only the $20,[750] should be recouped", and,
therefore, "[a]n out[-]of[-]system payment of [$9,500 was] made to the veteran". R. at 113. The
SSOC went on to note that "[t]he recoupment of . . . SSB[] in the amount of $20,[750] is correct."
R. at 114.
       The veteran again appealed this decision to the Board; he asserted once more that his benefits
should not be subject to recoupment of his SSB. R. at 118. In July 1998, the Board determined,
inter alia, that "[t]he veteran's VA disability compensation is subject to recoupment of separation
pay". R. at 125. In making this decision, the Board noted that, because "the amount of the
separation pay to be recouped is not at issue[,] the Board will not make any findings in that regard."
R. at 123. The veteran then appealed the matter to this Court. R. at 137. On January 8, 1999, the
Secretary filed a motion to remand the matter for readjudication in light of the post-BVA-decision
amendment of 10 U.S.C. § 1174(h)(2). R. at 137. (The amendment to section 1174(h)(2) excluded
from recoupment an amount equal to the amount of federal income tax withheld from the separation
pay. National Defense Authorization Act for Fiscal Year 1997, Pub. L. No. 104-201, § 653,
110 Stat. 2422, 2583 (1996) [hereinafter NDAA FY 1997 § 653]. That amendment was later
extended "to any payment of separation pay under the special separation benefits program under
section 1174a of that title that was made during the period beginning on December 5, 1991, and
ending on September 30, 1996". See Transportation Equity Act of the 21st Century, Pub. L. No.
105-178, § 8208, 112 Stat. 107, 495 (1998) [hereinafter TEAC 1998 § 8208].) On February 13,
1999, the appellant joined in the Secretary's remand motion (R. at 141), and on February 19, 1999,


                                                  3
the Court, via an order of the Clerk of the Court, granted the motion, vacated the underlying Board
decision, and remanded the matter (R. at 143).
       On remand, the veteran filed with the Board a pleading in which he argued, inter alia, that
he "should be given every advantage in recalculating the amounts that have been previously recouped
from him because the law has been amended to require [that] [f]ederal [i]ncome tax withheld from
such pay be deducted from the amount recouped and [be] returned to him." R. at 147. He later filed
an additional pleading in which he argued, inter alia, that the Board should "recalculate the amount
of previously withheld [f]ederal income taxes to be refunded [to him] as soon as possible by payment
of an 'early hardship payment'". R. at 268. In a June 1999 BVA decision, the Board, after noting that
"it is not clear why the amount of over $9,000[,] which appears to have represented a debt of the
veteran to the service department and which the service department recouped from the separation
pay[,] should not have been considered as part of the separation pay" (R. at 319), remanded the claim
to the RO, inter alia, to "determine what the difference between the veteran's gross separation pay
of $30,[000] . . . and the amount determined by the RO to be his separation pay ($20,[750])
represents (i.e., determine what the $9,[500] represents)" (R. at 321). The Board also directed that,
if the $9,500 amount "represents recoupment by the service department of a debt owed due to the
veteran's previously having received a reenlistment bonus, the RO should explain why this should
not be recouped as part of the separation pay." R. at 321.
       The veteran's claim was forwarded to the Baltimore, Maryland, RO. R. at 338. In a July
1999 letter, the RO informed the veteran that records from the Defense Finance and Accounting
Service showed the gross amount of his SSB to be $30,049.92, from which $6,009.98 was withheld
for federal income taxes, resulting in a net of $24,039.94 [hereinafter referred to as $24,000]. Ibid;
see also R. at 333. The RO then informed the veteran that it "propose[d] to stop [his] benefit
payments effective October 1, 1999, to collect the proper [n]et amount" of SSB, i.e., $24,000.
R. at 338. An August 1999 Baltimore RO letter to the veteran further explained the calculation of
the $24,000 amount. R. at 341-42. At a September 4, 1999, hearing at that RO, the veteran's
attorney, Mr. Howell, and the veteran, made the following statements:
               Mr. Howell: Alright. [W]e have been very concerned about the calculations
       that have occurred in determining recoupment or lack of recoupment in Mr. Majeed's
       file. There have been a number of different calculations . . . and we wanted this

                                                  4
       hearing especially so that we could try and put the correct calculation and the
       amounts on the record and to answer any questions that might come up about the
       calculations.

R. at 367.

               Mr. Howell: . . . I calculated this as $20,755.14[,] which is the number shown
       on this document less . . . the $6,009.98 is $14,745.14 and that was the correct
       amount to be recouped. Now they already recouped [(]and that's in the letter[)]
       $20,520.38. What they should have recouped[,] $14,745.14[,] leaves a balance of
       $5,775 owed and so we're asking for a minimum [reimbursement] of $5,775.22. Is
       that correct?

               Mr. Majeed: That's correct sir.

R. at 369.
       In a September 1999 decision, a Baltimore RO hearing officer found that $24,000 was the
correct amount of the SSB subject to recoupment. R. at 389. As to the $9,500 used in satisfaction
of a debt to the U.S. Army, the RO noted: "Money paid to other sources (i.e., Service Department)
to pay off the veteran's debt is SSB 'received' by the veteran. The law makes no provision for waiver
of recoupment of SSB used to pay of[f] the veteran's debt." R. at 392. That RO issued an SSOC in
October 1999. R. at 406. The veteran appealed this matter to the Board (R. at 395) and argued that
the hearing officer's decision "erroneously concluded that the provisions of the law mandated
recoupment of the total amount of the separation benefit to which I was entitled, not the amount of
the separation bonus that I actually received" (R. at 410).
       In the August 14, 2000, BVA decision here on appeal, the Board agreed with the Baltimore
RO that, of the veteran's $30,000 SSB, $24,000 was the proper amount to be recouped from VA
disability compensation. R. at 4. The Board noted: "There appears to be no remaining dispute that
the veteran's disability compensation is subject to recoupment of separation pay; rather, the
controversy now pending before the Board pertains solely to the amount of separation pay to be
recouped." R. at 3.
       Subsequent to oral argument before the Court, the Court issued a June 6, 2002, order
directing the Secretary to file a memorandum notifying the Court of the current status of the
appellant's request for a waiver of recovery of overpayment of his disability compensation. On


                                                 5
June 18, 2002, the appellant filed a pleading captioned "Supplemental Brief of the Appellant";
therein, he states that he is offering that "supplemental brief" in response to a question from the
bench at oral argument. June 18, 2002, Pleading at 1. On June 20, 2002, in a response to the Court's
June 2002 order, the Secretary indicates that the appellant's waiver request was denied by the
Baltimore RO on June 18, 2002. On July 2, 2002, the Secretary filed an opposition to the appellant's
June 18, 2002, pleading; he states that that pleading and the arguments therein should be
"disregarded" because the Court "did not request or order supplemental briefing in this case, either
at oral argument or by Court [o]rder." Opposition at 1. The Court will not accept for filing the
appellant's June 18, 2002, pleading, because it was neither requested by the Court nor is it
contemplated by the Court's Rules of Practice and Procedure.


                                           II. Analysis
                                    A. "Finality" Argument
       The appellant argues that the decision by the Winston-Salem RO that $20,750 was the correct
amount subject to recoupment (R. at 114) "is binding and must be honored". Brief (Br.) at 3. The
appellant maintains that the Board decision under review "improperly introduced the question of the
correct amount to be recouped from [the a]ppellant's SSB." Br. at 11. He claims that introducing
this issue was improper because "[t]hat issue was not appealed, nor was it before the Board when
that decision was made".     Ibid. He states that, under 38 C.F.R. §§ 3.104(a) and 3.105(b), the
decision of the Winston-Salem RO was binding on VA in all subsequent determinations.
       1. Issue(s) Appealed. The facts of the case belie the appellant's first argument – that he was
appealing only the issue whether there properly could be any recoupment at all and not the amount
of recoupment. Indeed, before the Winston-Salem RO he contested, in addition to the propriety of
any recoupment (R. at 98-101), the amount that was subject to recoupment (R. at 97 ("[y]ou should
have only been recouping $20,[750]")). On appeal of that decision, he again argued the propriety
of any recoupment. R. at 118. However, in his first appeal to this Court, he agreed to a remand for
consideration of the statutory extension to SSB payments via TEAC 1998 § 8208 of the amendment
of 10 U.S.C. § 1174(h)(2) made by NDAA FY 1997 § 653. R. at 141. The amendment of section
1174(h)(2) related to amounts withheld for federal income taxes not being subject to recoupment.


                                                 6
R. at 137. If his argument was only as to the propriety of any amounts being recouped, this
amendment would have had no effect on his case; taxes, whether or not they are withheld, could not
affect the primary argument that no amount should be recouped.
        It seems evident that the veteran, after the February 1999 Court remand, continued to argue
that all amounts of recoupment were improper. See, e.g., R. at 350 (August 1999 letter arguing that
"[w]e believe that neither the separation bonus nor the reenlistment bonus . . . should have been
recouped in the first place" (emphasis added)). However, he also contested, alternatively, the
amount of the recoupment. See, e.g., R. at 147, 268, 367, 369, 410. Although it is certainly
appropriate for the appellant to argue both the propriety of any recoupment and, in the alternative,
the amount of the recoupment, such an argument still constitutes an appeal as to the amount of the
recoupment. Therefore, to the extent that the two issues are indeed severable (a question that need
not be decided here), the appellant is incorrect in stating that the issue of the amount of recoupment
"was not appealed, nor was it before the Board when that decision was made." Br. at 11.
Furthermore, although the conclusion to the appellant's principal brief here is ambiguous as to the
relief sought (the appellant "asks the Court to put an end to the cycle of payment and recoupment so
he can order his financial life", Br. at 25), the conclusion to his reply brief clarifies the relief that he
is seeking:
                As seen above, the VA has committed a number of errors that are prejudicial
        to [the a]ppellant. [The a]ppellant should be refunded $9,294.78, which is the
        difference between the amount determined by the Winston-Salem VARO to be the
        amount [the a]ppellant "received," $20,755.14 (less federal taxes withheld), and the
        amount that the Baltimore VARO concluded was correct, $30,049.92 (less federal
        taxes withheld).

Reply Br. at 11-12. To the extent that he might be correct that he never appealed to the Board, in
any respect, the issue of the amount of recoupment – a dubious proposition at best – he has, at this
point, appealed that issue; indeed, it is the only issue he appealed here. Therefore, the Court rejects
the appellant's argument on this point.
        2. 38 C.F.R. §§ 3.104(a) and 3.105(b). The appellant's second argument, that 38 C.F.R.
§§ 3.104(a) and 3.105(b) make the decision of the Winston-Salem RO final and binding, fails
because these regulations appear to pertain to final decisions, and there is no basis for concluding


                                                     7
that any of the four RO decisions in the instant case have ever become final. The sections state in
pertinent part:
        § 3.104 Finality of decisions.

                (a) A decision of a duly constituted rating agency or other agency of original
        jurisdiction shall be final and binding on all field offices of the Department of
        Veterans Affairs as to conclusions based on the evidence on file at the time VA
        issues written notification in accordance with 38 U.S.C. [§] 5104. A final and
        binding agency decision shall not be subject to revision on the same factual basis
        except by duly constituted appellate authorities or except as provided in § 3.105 and
        § 3.2600 of this part.

        § 3.105 Revision of decisions.

                  ....

                 (b) Difference of opinion. Whenever an adjudicative agency is of the opinion
        that a revision or an amendment of a previous decision is warranted, a difference of
        opinion being involved rather than a clear and unmistakable error, the proposed
        revision will be recommended to [VA] Central Office.

38 C.F.R. §§ 3.104(a), 3.105(b) (2001) (boldface italic emphasis added).
        As the Secretary correctly points out (Br. at 13), this case (including the decision of the
Winston-Salem RO) has remained in appellate status approximately since the initial award of
disability compensation in August 1994. The only theory under which the appellant's finality
argument could succeed would be if he were able to "sever" the recoupment-amount claim from the
recoupment-propriety claim and appeal each claim separately. However, he makes no such
contention (and, as shown in part II.A.1., above, even a successful argument on this point would be
undercut because he appealed both issues).
        The appellant appears to misconstrue § 3.104(a) as meaning that the decision of the Winston-
Salem RO could not be altered by another RO, regardless of the subsequent actions in the case.
Such a view implies that a decision of an RO is "final and binding" as of the date it is issued, a result
that could be seen as at odds with the availability of an administrative appeal, see 38 U.S.C. § 7105;
38 C.F.R. §§ 20.201 (NOD), 20.202 (Substantive Appeal) (2001). Cf. Teten v. Principi, 16 Vet.App.
112, 116 (2002) ("at the time of his death, the BVA decision had not become final[] because the time


                                                   8
for him to file a timely appeal to this Court . . . had not expired"). However, even assuming
arguendo that a decision of the RO is "final and binding" when issued, § 3.104(a) still allows for
revision of the "agency decision" by "duly constituted appellate authorities". 38 C.F.R. § 3.104(a)
(2001). In this case, the Winton-Salem RO decision was twice subject to review by the Board and
was reviewed by the Court, before the decision here at issue was decided by the Baltimore RO,
pursuant to specific remand instructions from the Board. To the extent that § 3.104(a) might be read
to preclude the Baltimore RO from revising the Winston-Salem RO decision in any case (i.e.,
because such revision must be done by "duly constituted appellate authorities"), the ultimate revision
here was made by the instant BVA decision, which, by its adoption of the RO's finding, would cure
any such Baltimore RO error.
        Furthermore, the Court notes that were the appellant to prevail on this argument, the original
RO decision (the October 1994 decision of the Atlanta RO) that concluded that all $30,000 of the
SSB had to be recouped (R. at 26) would seem to be just as impervious to revision; in other words,
the appellant fails to account for the fact that the Winston-Salem RO decision was itself a revision
of a prior RO decision and that such a revision would run afoul of the very interpretation of
§ 3.104(a) that he proposes. (To the extent that the appellant argues that revision of the initial RO
decision by the Winston-Salem RO was appropriate under § 3.105(b) (discussed below), in that the
Winston-Salem RO revised the original RO decision after consultation with the VA Central Office,
the record reflects that the Winston-Salem RO contacted the VA Central Office to "clarify" the
recoupment amount (R. at 106), whereas § 3.105(b) provides that the Central Office is to be
contacted with a "proposed revision". 38 C.F.R. § 3.105(b) (2001). The appellant has presented no
argument supporting a conclusion that the actual revision of an RO decision can be made by the VA
Central Office, which is a plausible interpretation of the events in this case.)
        As to the appellant's § 3.105(b) argument, the appellant fails to recognize that § 3.105, by the
very language of § 3.104(a), is only one of three options for revision of an RO decision, the other
two being revision by appellate authorities or revision pursuant to 38 C.F.R. § 3.2600 (which, except
as discussed in part II.D., below, is not relevant to the current inquiry). Thus, despite the appellant's
complaints described above that the RO failed to contact the VA Central Office before revising the




                                                   9
Winston-Salem RO decision, the revision of that RO decision was consistent with § 3.104(a).
Therefore, the Court rejects the appellant's arguments on this revisability point.
                                     B. "Received" Argument
       The appellant also argues that, under 10 U.S.C. § 1174(h)(2), "received" means only that
amount of money that the appellant actually received, in the sense of having custody of it, as his
SSB. Br. at 19-24. Section 1174(h)(2) provides:
                (2) A member who has received separation pay under this section, or
       severance pay or readjustment pay under any other provision of law, based on service
       in the armed forces shall not be deprived, by reason of his receipt of such separation
       pay, severance pay, or readjustment pay, of any disability compensation to which he
       is entitled under the laws administered by the Department of Veterans Affairs, but
       there shall be deducted from that disability compensation an amount equal to the
       total amount of separation pay, severance pay, and readjustment pay received, less
       the amount of [f]ederal income tax withheld from such pay . . . .

10 U.S.C. § 1174(h)(2) (emphasis added). The appellant argues that the use of the terms "received"
and "entitled" is evidence of a Congressional intent to subject to recoupment only the amount of SSB
that he actually received (i.e., the amount of the check ultimately written to him), rather than the
amount initially calculated as due to him. Br. at 19-22. This argument is flawed in several respects.
First, as the statute inferentially indicates, the amount of the SSB is subject to taxation. Therefore,
the appellant would only "receive" an amount by virtue of the check released to him, which would
reflect the amount of "entitlement" minus, at a minimum, the tax withheld. However, the section
1174(h)(2) exclusion from recoupment of any amounts withheld as federal income taxes was, in
1998, statutorily extended to SSB benefits. See NDAA FY 1997 § 653; TEAC 1998 § 8208.
(Although the legislative history is inconclusive, this amendment may have been made in order to
correct an aberration whereby a veteran was taxed on the entire amount of his SSB, then had his
nontaxable VA disability compensation benefits used to recoup the pre-tax SSB amount, thereby
effectively subjecting to taxation a portion of his nontaxable VA benefits – i.e., the portion used to
recoup the pre-tax SSB amount. See generally Palm v. United States, 904 F.Supp. 1312, 1314-15
(M.D. Ala. 1995) (stating, prior to amendment of section 1174(h)(2), "[a]lthough it may seem unfair
to recoup taxable separation pay by withholding non[]taxable disability compensation, total
recoupment without tax relief was clearly intended by Congress"). The appellant's "received" versus


                                                  10
"entitled" distinction does not account for this amendment. If this distinction were viable, Congress
would have had no need to amend the provision to account for taxes, because the pre-tax SSB would
be the "entitled" amount, and the post-tax SSB would be the "received" amount. The amendment
to this section, with its explicit Congressional recognition that taxes withheld should not be
recouped, is inconsistent with the appellant's proposed "received" versus "entitled" distinction.
        Furthermore, the appellant's reading of "received" (to mean the amount of the check
eventually written for the SSB) would require this Court to read section 1174(h)(2) in a unique
manner that departs from other federal law. The appellant concedes that the adjustments (in the
amount of $9,500) made to his SSB by the U.S. Army were in satisfaction of his debts to the U.S.
Army. See Reply Br. at 4; see also In re Kelly, 88 B.R. 477 (Bank. M.D. Ga. 1988) (describing, in
bankruptcy proceeding, recovery of reenlistment bonus as a debt). Under 26 U.S.C. § 61(a)(12), a
discharge of indebtedness is considered income. See also Gitlitz v. Comm'r, IRS, 531 U.S. 206, 213
(2001) ("[s]ection 61(a)(12) states that discharge of indebtedness generally is included in gross
income"). Section 108 of title 26 provides an exclusion from gross income for a discharge of
indebtedness, but only if (a) the discharge occurs in a title 11 case; (b) the discharge occurs when the
taxpayer is insolvent; (c) the indebtedness discharged is qualified farm indebtedness; or (d) in the
case of a taxpayer other than a "C corporation", the indebtedness discharged is qualified real-property
business indebtedness. 26 U.S.C. § 108(a)(1). None of these conditions has been shown to exist in
this case. Indeed, it appears that the actual federal income tax withheld in this case was $6,000,
which was based on the original $30,000 "entitlement" amount. See R. at 338.
        The appellant also concedes that the $9,500 was an amount he owed to the U.S. Army. There
is no indication in the record, nor is it argued by the parties, that, absent the SSB, the appellant would
not have owed this amount to the U.S. Army. Indeed, the veteran's attorney conceded that, absent
the SSB, the veteran would have owed $9,500 out of "personal finances". R. at 378. Hence, in the
sense that the veteran's receipt of a benefit (satisfaction of the debt) is a form of receipt of funds, he
did in fact "receive" this $9,500, just as the Board described (R. at 6). His argument, which would
essentially have this Court hold that a relief from debt is not "receipt" of funds, has no basis in
federal law, and we reject this argument as well.




                                                   11
                                        C. Stegall Argument
        The appellant also argues that there is a violation of Stegall v. West, 11 Vet.App. 268 (1998),
because the Board failed to ensure that the RO complied with the remand instructions in the June
1999 BVA decision (R. at 319-21). In Stegall, we held that "a remand by this Court or the Board
confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand
orders" and that "a remand by this Court or the Board imposes upon the Secretary of Veterans Affairs
a concomitant duty to ensure compliance with the terms of the remand". Stegall, 11 Vet.App. at 271.
       The appellant's Stegall argument fails for several reasons. First, he appears to imply that
there is a Stegall violation solely because the October 1999 SSOC (R. at 406) failed to respond to
the Board's remand directives. Br. at 16. Although the SSOC does not seem to comply with the
Board's remand directives, prior to the issuance of that SSOC the Baltimore RO sent to the appellant
a detailed letter, dated August 19, 1999, that explained its actions and included three pages of
explanatory charts. R. at 341-45. The RO also sent him a detailed RO decision following a hearing.
R. at 389-92. In his brief, the appellant acknowledges receipt of the post-hearing decision (although
he does not acknowledge the August 1999 letter) (Br. at 17), but states that the decision is inadequate
as to one BVA instruction. Hence, our Stegall inquiry will focus on that asserted infirmity in the RO
decision.
       The appellant asserts that the Baltimore RO decision, although adequate as to compliance
with all other remand instructions, failed to "answer question 2" of the Board's remand instructions
(Br. at 17), which stated as follows:
                The RO should determine what the difference between the veteran's gross
       separation pay of $30,058.67 . . . and the amount determined by the RO to be his
       separation pay ($20,755.14) represents (i.e. determine what the $9,303.53 represents).
       If it represents recoupment by the service department of a debt owed due to the
       veteran previously having received a reenlistment bonus, the RO should explain why
       this should not be recouped as part of the separation pay. This should be specifically
       put in writing with supporting legal authority.

R. at 321. The appellant contends that the RO decision failed to answer this question because "[i]t
only conclude[d] that [the a]ppellant 'was erroneously refunded $9[,500] when he should have been
refunded tax withheld from SSB payment, which was $6,00[0]'". Br. at 17.



                                                  12
       The appellant's argument misrepresents the RO decision. The decision explained both the
factual and procedural history of this case (R. at 389-91), and explained what the $9,500 amount
represented. The decision then addressed why the RO determined that the $9,500 was a properly
recoupable amount: "Money paid to other sources (i.e., Service Department) to pay off the veteran's
debt is SSB 'received' by the veteran. The law makes no provision for waiver of recoupment of SSB
used to pay of[f] the veteran's debt." R. at 392. The appellant's argument makes sense on only one
potential ground: If the Board's remand instruction, which stated that "the RO should explain why
this should not be recouped as part of the separation pay" (R. at 321 (emphasis added)), were read
to preclude any new determination as to the amount of recoupment (this question is involved in part
II.D., below, but is not the same question; the question for Stegall purposes is compliance with, not
the efficacy of, the Board's directives). However, any such reading would conflict with the fourth
remand instruction of the Board:
               After the action [sic] above have been completed, the RO should again review
       the veteran's claim currently in appellate status, under the old and new (or amended)
       versions of 10 U.S.C.[] § 1174(h)(2). In rendering its decision, the RO should
       specifically note how it arrived at the amount of the veteran's separation pay to be
       recouped.

R. at 322. It seems incongruous that the Board would order the RO to explain the $10,000 amount,
but then dictate the conclusion. Furthermore, the level of detail in the Board's remand instructions
would be unnecessary if the intent of the Board were simply to recalculate the amount to determine
the amount of income tax withheld.
       The appellant apparently is arguing that the Board erred by not enforcing the decision of the
Winston-Salem RO: "Further investigation, even a cursory review of the veteran's claims file, would
have produced the Winston-Salem Statement of the Case that spelled out the basis for their
decision." Br. at 17. That argument is not properly made in the Stegall context; the failure of the
Board to accept one of the appellant's arguments is not a failure of the Board to ensure compliance
with its own remand instructions. The RO here complied with the Board's instructions, and thus
there was no Stegall error.




                                                 13
          D. Statement of Reasons or Bases and Consideration of All Applicable Law
        The Board is required to consider all relevant evidence of record and to consider, and discuss
in its decision, all "potentially applicable" provisions of law and regulation. Schafrath v. Derwinski,
1 Vet.App. 589, 593 (1991); see 38 U.S.C. § 7104(a), (d)(1); Weaver v. Principi, 14 Vet.App. 301,
302 (2001) (per curiam order); Sanden v. Derwinski, 2 Vet.App. 97, 100 (1992). The Board is also
required to include in its decision a written statement of the reasons or bases for its findings and
conclusions on all material issues of fact and law presented on the record; that statement must be
adequate to enable an appellant to understand the precise basis for the Board's decision, as well as
to facilitate review in this Court. See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527
(1995); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990). To comply with this requirement, the
Board must analyze the credibility and probative value of the evidence, account for the evidence that
it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence
favorable to the veteran. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78
F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert, supra.
In the instant case, the Court concludes that the Board has violated its duties under sections 7104(a)
and (d)(1) in two separate but related ways that warrant remand to the Board for readjudication.
        In its adjudication of this claim, the Board failed to consider several potentially applicable
regulatory provisions. First, to the extent to which the amount at issue in this case, i.e., the amount
that VA has already recouped from the veteran, is classified as a "benefit" or "benefit claim" (a
determination that the Board failed to make), the Board failed to consider 38 C.F.R. § 3.105(h)
(detailing procedures applicable for reduction or discontinuance of benefits "where [such] reduction
or discontinuance of benefits is warranted by reason of information received concerning income")
and § 3.2600(d) ("[t]he reviewer may grant a benefit sought in the claim notwithstanding § 3.105(b),
but, except as provided in paragraph (e) of this section [(detailing revision of a prior decision on the
basis of clear and unmistakable error)], may not revise the decision in a manner that is less
advantageous to the claimant than the decision under review"). The former provision, if applicable,
would subject the liability-increase decision to definite procedural safeguards, which have seemingly
not been followed, whereas the latter provision, if applicable, would bar the actions of the Baltimore
RO.


                                                  14
       Second, the Board failed to consider 38 C.F.R. § 1.912a (collection by offset from VA benefit
payments). It appears that, after the initial determination by the Atlanta RO that $30,000 was the
proper amount subject to recoupment (R. at 26), that full amount was recouped. See R. at 113
(Winston-Salem RO, in setting proper amount at $20,750, made payment of $9,500 difference to
appellant, implying that entire $30,000 amount had been recouped). Following the Baltimore RO's
liability-increasing recalculation, therefore, there was an overpayment amount that the Secretary
subjected to recoupment. (We estimate this amount to be approximately $3,500, consisting of the
$9,500 payment made to the appellant by the Winston-Salem RO minus the $6,000 withheld from
the SSB as federal income tax, which amount was calculated by the Baltimore RO as not being
subject to recoupment.) To the extent that this $3,500 is fairly classified as a "debt" rather than part
of the original statutorily-mandated offset under section 1174(h)(2) (a determination that the Board,
again, failed to make), i.e., because that section 1174(h)(2) amount had already been recouped in
full and the $3,500 represented, therefore, a VA overpayment, then § 1.912a would seem to apply,
and the Board would have to ensure that VA complied with the procedural safeguards listed in that
provision. The Board, in failing to consider the potential applicability of the above three provisions
and possibly other applicable ones, has violated its duty under section 7104(a), see 38 U.S.C.
§ 7104(a); Weaver, Sanden, and Schafrath, all supra, and its duty under section 7104(d)(1) to
provide an adequate statement of reasons or bases discussing such provisions, see 38 U.S.C.
§ 7104(d)(1); Allday, Caluza, Gabrielson, and Gilbert, all supra. Therefore, the Court will vacate
the Board decision and remand the matter for readjudication.
       Furthermore, as stated above, the original determination of the Atlanta RO was that the entire
amount of the appellant's SSB ($30,000) was the proper amount to be recouped (R. at 26), and the
Winston-Salem RO recalculated this figure to a lower amount ($20,750) (R. at 114). It appears that
the appellant had appealed this matter seeking, inter alia, a further downward recalculation of this
amount (i.e., seeking a figure less than $20,750 as the proper amount), in that he continued to appeal
the matter despite the fact that the Winston-Salem RO had granted him most, but not all, of the
recalculation he had sought. See R. at 81 (February 1998 NOD (as to January 1998 RO decision,
R. at 78) arguing that correct amount subject to recoupment was $16,000), 112-13 (Winston-Salem
RO decision recalculating the amount subject to recoupment as $20,750), 123 (July 1998 Board


                                                  15
decision, on appeal from Winston-Salem RO decision). The net result, however, after the income-
tax-withholding recalculation mandated by the 1999 Court remand (R. at 135), was a $3,250
increase in the appellant's liability.
        It is well settled that the veterans-benefits system is a pro-claimant system. See Brown v.
Gardner, 513 U.S. 115, 118 (1994) (stating, in context of statutory interpretation, "interpretive doubt
is to be resolved in the veteran's favor"); Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998)
(stating that "[t]his court and the Supreme Court both have long recognized that the character of the
veterans' benefits statutes is strongly and uniquely pro-claimant" and describing "the historically non-
adversarial system of awarding benefits to veterans"); Trilles v. West, 13 Vet.App. 314, 326 (2000)
(describing "the VA pro-claimant nonadversarial claims adjudication process"); Moore v. West,
13 Vet.App. 69, 74 (1999) (Steinberg, J., concurring) (describing "the pro-claimant nature of the VA
adjudication process"). Moreover, a review of the pertinent regulations shows that the Secretary has
established rather detailed procedural safeguards for a variety of situations in which a claimant's
benefits may be reduced, see, e.g., 38 C.F.R. § 3.105(e)-(i) (2001), and there is no indication that the
Board considered the applicability of any such process to the instant context. For example, in cases
in which a reduction in the rating of a service-connected disability is proposed, the following
procedure attaches:
                Where the reduction in evaluation of a service-connected disability or
        employability status is considered warranted and the lower evaluation would result
        in a reduction or discontinuance of compensation payments currently being made, a
        rating proposing the reduction or discontinuance will be prepared setting forth all
        material facts and reasons. The beneficiary will be notified at his or her latest address
        of record of the contemplated action and furnished detailed reasons therefor, and will
        be given 60 days for the presentation of additional evidence to show that
        compensation payments should be continued at their present level. Unless otherwise
        provided in paragraph (i) of this section, if additional evidence is not received within
        that period, final rating action will be taken and the award will be reduced or
        discontinued effective the last day of the month in which a 60-day period from the
        date of notice to the beneficiary of the final rating action expires.

38 C.F.R. § 3.105(e); see also 38 C.F.R. § 3.105(i) (detailing right to predetermination hearing for
those affected by, inter alia, procedures under § 3.105(e)-(h)).




                                                   16
        In this case, the Board allowed the RO to increase the veteran's liability (R. at 321) and then
subsequently ratified that increase (R. at 7). Thus, the veteran, who was seeking a $4,750 reduction
in his liability, received instead a $3,250 increase; this result appears to be at odds with the pro-
claimant nature of the veterans-benefits system. By ratifying this increase in liability, the Board
essentially created a process whereby the veteran had to take an appeal at his own risk, i.e., the risk
that not only might he not receive what he requested but that he might end up in a worse position.
Where VA procedures authorize the Secretary to reduce benefits in certain contexts, as do 38 C.F.R.
§ 3.105(e)-(i), such a reduction must be preceded by detailed and specific procedural safeguards that
fully and fairly give the claimant notice of the proposed reduction and an opportunity to contest it.
See also Sutton v. Brown, 9 Vet.App. 553, 569-70 (1996) (calling for unified approach requiring
advance notice to appellant before Board considers evidence or issue not considered by RO). No
such procedure appears to have been followed in this case.
        The Court emphasizes that it is not concluding that under no circumstances could the
Secretary lawfully take the actions that he has in this case. However, on remand, the Board must
provide a full explanation of (1) its authority to increase the appellant's liability (including its
jurisdiction to do so, as raised in the concurring opinion), (2) whether any prior protective procedures
attached to such an action, and (3) whether VA complied with those procedures. See 38 U.S.C.
§ 7104(a), (d)(1); Weaver, Allday, Caluza, Gabrielson, Sanden, Schafrath, and Gilbert, all supra.
To the extent that the Secretary concludes that he is authorized to create such an "appeal-at-your-
own-risk" scenario, he faces a heavy burden to explain adequately how such a scenario comports
with the pro-claimant nature of the veterans-benefits system. Therefore, the Board decision is
vacated on this basis as well to permit the Board to address these issues on remand.


                                           III. Conclusion
        On the basis of the above analysis, the ROA, and the submissions of the parties, the Court
vacates the Board decision and remands the matter for expeditious further development and issuance
of a readjudicated decision supported by an adequate statement of reasons or bases, see 38 U.S.C.
§§ 5103(a), 5103A, 5107, 7104(a), (d), 7105; 38 C.F.R. §§ 1.912a, 3.105(e)-(i), 3.2600(d); 66 Fed.
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (amending 38 C.F.R. § 3.159, as applicable); and Fletcher


                                                  17
v. Derwinski, 1 Vet.App. 394, 397 (1991), all consistent with this opinion and in accordance with
section 302 of the Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108
Stat. 4645, 4658 (found at 38 U.S.C. § 5101 note) (requiring Secretary to provide for "expeditious
treatment" of claims remanded by BVA or the Court) [hereinafter VBIA § 302], see Vargas-
Gonzalez v. Principi, 15 Vet.App. 222, 225-30 (holding that VBIA § 302 applies to all elements of
claim remanded by Court or Board), and with all applicable law and regulation. See Allday,
7 Vet.App. at 533-34. On remand, the appellant will be free to submit additional evidence and
argument on the remanded claim in accordance with Kutscherousky v. West, 12 Vet.App. 369, 372-
73 (1999) (per curiam order) (concluding that an appellant is entitled, until 90 days after Board mails
postremand notice to appellant, to submit additional evidence and argument or to request hearing
on appeal at which appellant may submit new evidence), and all applicable law and regulation. The
Court notes that a remand by this Court or by the Board confers on an appellant the right to VA
compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to
ensure compliance with those terms. See Stegall, supra. The appellant's June 18, 2002, pleading
captioned "Supplemental Brief of the Appellant" is not accepted for filing because the Court at no
point ordered such briefing. The Clerk of the Court will return this pleading to the appellant. A final
decision by the Board following the remand herein ordered will constitute a new decision that, if
adverse, may be appealed to this Court only upon the filing of a new Notice of Appeal with the Court
not later than 120 days after the date on which notice of the Board's new final decision is mailed to
the appellant. See Marsh v. West, 11 Vet.App. 468, 472 (1998).
       VACATED AND REMANDED.


       KRAMER, Chief Judge, concurring: I concur in the vacatur of the August 14, 2000, Board
of Veterans' Appeals (Board or BVA) decision and remand of the appellant's claim. I write
separately, however, because I believe that the remand in this case should be ordered at this time on
a somewhat different basis.
       On appeal to this Court, the appellant asserts that he did not appeal the April 1998
determination by the Winston-Salem VA regional office (RO) that the amount of his pre-tax special
separation bonus (SSB) subject to recoupment was $20,755.14. Appellant's Brief (Br.) at 11; see


                                                  18
Record (R.) at 111-14. The appellant further asserts and the record reflects that the Board, in its
July 31, 1998, decision dealing with the assignment of effective dates for his service-connected
disabilities, recognized that the amount of pre-tax SSB subject to recoupment was not at issue and
that, in April 1998, the Winston-Salem RO had determined that $20,755.14 was the pre-tax SSB
amount to be recouped. Appellant's Br. at 11; see R. at 123. The appellant then asserts that,
subsequent to the filing with this Court of his Notice of Appeal from that July 1998 BVA decision,
the joint remand sought by the parties and ordered by the Court was for the sole purpose of
calculating and refunding to him, in light of the amendment of 10 U.S.C. § 1174(h)(2) during the
pendency of his claim, the amount of federal income tax that had been withheld from his SSB.
Appellant's Br. at 12; see R. at 135-38, 141, 143; 10 U.S.C. § 1174(h)(2) (amount equal to total
amount of separation pay, inter alia, received less amount of federal income tax withheld from that
pay shall be deducted from disability compensation); see also Transportation Equity Act for the 21st
Century, Pub. L. No. 105-178, § 8208, 112 Stat. 107, 495 (1998); National Defense Authorization
Act for Fiscal Year 1997, Pub. L. No. 104-201, § 653, 110 Stat. 2422, 2583 (1996). The appellant
argues that, therefore, the issue of the proper amount of his pre-tax SSB that is subject to recoupment
was not properly before the Board when it rendered either its June 28, 1999, decision remanding his
claim to the RO or its August 14, 2000, decision presently on appeal. Appellant's Br. at 11-14. (I
note that the June 1999 remand was for further development and that, in that remand, the BVA
directed the RO, inter alia, to specifically note how it had arrived at the amount of SSB to be
recouped. R. at 319-22.) The ultimate result of those Board decisions was an increase in the pre-tax
SSB amount subject to recoupment.
       The initial question presented to the Court here is whether the April 1998 Winston-Salem
RO determination that the pre-tax SSB amount subject to recoupment was $20,755.14 (which pre-tax
amount subsequently was increased to $30,049.92 in July 1999 by the Baltimore RO and was
affirmed by the BVA in the decision on appeal) was in appellate status and thus properly before the
Board. In this regard, it does not appear from the record on appeal (ROA) that the appellant filed
a Notice of Disagreement (NOD) as to the April 1998 Winston-Salem RO decision. See 38 U.S.C.
§ 7105 (filing NOD and appeal). Compare Collaro v. West, 136 F.3d 1304, 1308-09 (Fed. Cir.
1998) (as to appellant's general and broad NOD), with Ledford v. West, 136 F.3d 776, 779-80 (Fed.


                                                  19
Cir. 1998) (as to appellant's specific and limited NOD). The ROA does reflect, however, that, when
his case previously was before this Court on appeal, the appellant joined in a joint motion for remand
that required VA to determine the applicability to and the effect upon his case of the amendment of
10 U.S.C. § 1174(h)(2), which amendment required the deduction from pre-tax SSB of the amount
of federal income tax withheld to determine the net amount of SSB to be recouped. R. at 136-37,
141; see R. at 143 (February 19, 1999, Court order granting motion to remand and vacating
July 1998 BVA decision).
       In the August 2000 decision presently on appeal, the Board "point[ed] out" (in essence
concluded) that the April 1998 Winston-Salem RO decision regarding the correct amount of the
appellant's pre-tax SSB to be used in a recoupment calculation was "rendered during the course of
the present appeal" and, therefore, pursuant to the appellate process, was being reviewed in its
decision. R. at 6. However, given that the Board did not address the matters discussed in the
preceding paragraph in so concluding that this issue was in appellate status, I believe that the Board
reached this conclusion prematurely and thus failed to provide an adequate statement of reasons or
bases as to why it had the authority to consider the accuracy of $20,755.14 as the pre-tax SSB
amount subject to recoupment. See 38 U.S.C. § 7104(d)(1); Weaver v. Principi, 14 Vet.App. 301,
302 (2001) (per curiam order); Allday v. Brown, 7 Vet.App. 517, 527 (1995); Gilbert v. Derwinski,
1 Vet.App. 49, 57 (1990). Thus, I would vacate the August 14, 2000, Board decision and remand
the appellant's claim for readjudication on this basis.




                                                 20